DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Status of Claims
Claims 1, 2, 7-10, and 12-25 are currently pending, with claims 8, 9, 10, and 12 withdrawn from consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 14 recites that the stitching comprises the one or more resilient threads or yarns and the inelastic thread or yarn. Claim 14 is dependent upon claim 1, which recites, in part, … the absorbent layer being gathered in a longitudinal direction by stitching through the layer of fabric using one or more resilient threads or yarns and an inelastic thread or yarn … Therefore, the scope of claim 1 is already that the stitching comprises the one or more resilient threads . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 7, 13-15, 18, 20, and 23-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Griesbach, III et al. (U.S. Patent Application No. 2003/0040691) in view of Zafiroglu (U.S. Patent No. 5,203,186).
Regarding claim 1, Griesbach discloses a wound dressing (Fig. 1, feat. 10; ¶0047) comprising a nonwoven absorbent layer (Fig. 1, feat. 16; ¶0047 and 0049) comprising a layer of fabric (¶0062) comprising gel-forming fibers (¶0062-0063), the absorbent layer being gathered in a longitudinal direction (¶0057 and 0062) by stitching through the layer of fabric using one or more resilient threads or yarns (Fig. 1, feat. 14; ¶0050), wherein the resilient threads or yarns gather the layer of fabric (¶0057) so that the layer of fabric in use is configured to: (a) maintain close conformability with a wound during movement (¶0039); and (b) elongate by 35% to 85% and then recover (¶0004).
Griesbach does not disclose an inelastic thread or yarn.
Zafiroglu teaches a nonwoven fabric comprising both elastic (Fig. 1, feat. 10; Col. 3, lines 13-17; Col. 4, lines 3-12) and inextensible (Fig. 1, feat. 20; Col. 3, lines 13-17; Col. 4, lines 13-29) stitching. Zafiroglu teaches that the nonwoven fabric is primarily gathered in the longitudinal direction due to the stitching with elastic thread being disposed along the longitudinal direction of the fabric. (Col. 4, line 36 – Col. 5, line 2). Zafiroglu teaches that including both elastic and inextensible stitching improves the strength and durability of the nonwoven substrate (Col. 1, lines 12-21; Col. 2, lines 15-45). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the claimed invention being made to modify the dressing disclosed by Griesbach to include an inelastic thread or yarn stitched through the fabric in order to improve the strength and durability of the nonwoven absorbent layer as taught by Zafiroglu.
Regarding claim 7, Griesbach in view of Zafiroglu discloses the wound dressing as claimed in claim 1. Zafiroglu further teaches that the resilient thread or yarn (Fig. 1, feat. 10) is woven in between the inelastic thread or yarn stitches (Fig. 1, feat. 20) to gather the nonwoven (Col. 4, line 36 – Col. 5, line 2).
Regarding claim 13, Griesbach in view of Zafiroglu discloses the wound dressing of claim 1.
Griesbach teaches that elastic materials are materials that, upon application of a biasing force, stretch by at least 60%, and upon release of the force, recover at least 55% of the elongation. Therefore, Griesbach teaches that elastic materials recover greater than or equal to 55% of their elongation upon the biasing force being released. Claim 13 recites that the layer of fabric is configured to fully recover i.e. the layer of fabric recovers about 100% of its elongation. The recited “full recovery” lies within the range of greater than or equal to 55% recovery taught by Griesbach. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dressing disclosed by Griesbach in view of Zafiroglu so that the layer of fabric is configured to fully recover after an elongation in the range of 35% to 85%. Please see MPEP §2144.05(I).
Regarding claim 14, Griesbach in view of Zafiroglu discloses the dressing of claim 1. As discussed above, Griesbach discloses stitching comprising one or more resilient threads or yarns (Griesbach: Fig. 1, feat. 14; ¶0050) and Zafiroglu teaches that including inextensible stitching with resilient stitching improves the strength and durability of the article (Zafiroglu: Col. 1, lines 12-21; Col. 2, lines 15-45). Therefore, Griesbach in view of Zafiroglu further discloses that the stitching comprises the one or more resilient threads or yarns and the inelastic thread or yarn.
Regarding claim 15, Griesbach in view of Zafiroglu discloses the wound dressing of claim 1. Griesbach further discloses that the gel-forming fibers comprise at least one of spun sodium carboxymethylcellulose fibers, chemically modified cellulosic fibers (¶0062-0063), pectin fibers, alginate fibers, chitosan fibers, hyaluronic acid fibers, other polysaccharide fibers, or fibers derived from gums
Regarding claim 18, Griesbach discloses a wound dressing (Fig. 1, feat. 10; ¶0047) comprising: a nonwoven absorbent layer (Fig. 1, feat. 16; ¶0047 and 0049) comprising a layer of fabric (¶0062) comprising gel-forming fibers (¶0062-0063); and stitching that extends through the absorbent layer (Fig. 1, feat. 14; ¶0050) and that gathers the absorbent layer in a longitudinal direction (¶0057 and 0062), wherein the stitching comprises: a resilient thread or yarn (Fig. 1, feat. 14; ¶0050); wherein the stitching gathers the layer of fabric (¶0057) such that the layer of fabric is configured to: maintain close conformability with a wound during movement (¶0039).
As discussed above, Griesbach teaches that elastic materials are materials that, upon application of a biasing force, stretch by at least 60%, and upon release of the force, recover at least 55% of the elongation. Therefore, Griesbach teaches that elastic materials recover greater than or equal to 55% of their elongation upon the biasing force being released. Claim 1 recites that the layer of fabric is configured to recover to its initial length i.e. the layer of fabric recovers about 100% of its elongation. The recited “recovery to the initial length” lies within the range of greater than or equal to 55% recovery taught by Griesbach. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dressing disclosed by Griesbach so that the layer of fabric is configured to elongate from an initial length by 35% to 85% and to thereafter recover to the initial length. Please see MPEP §2144.05(I).
Griesbach does not disclose or teach an inelastic thread or yarn
As discussed above, Zafiroglu teaches a nonwoven fabric comprising both elastic (Fig. 1, feat. 10; Col. 3, lines 13-17; Col. 4, lines 3-12) and inextensible (Fig. 1, feat. 20; Col. 3, lines 13-17; Col. 4, lines 13-29) stitching. Zafiroglu teaches that the nonwoven fabric is primarily gathered in the longitudinal direction due to the stitching with elastic thread being disposed along the longitudinal direction of the fabric. (Col. 4, line 36 – Col. 5, line 2). Zafiroglu teaches that including both elastic and inextensible stitching improves the strength and durability of the nonwoven substrate (Col. 1, lines 12-21; Col. 2, lines 15-45). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the claimed invention being made to modify the dressing disclosed by Griesbach to include an inelastic thread or yarn stitched through the fabric in order to improve the strength and durability of the nonwoven absorbent layer as taught by Zafiroglu.
Regarding claim 20, Griesbach in view of Zafiroglu discloses the wound dressing of claim 18. Griesbach further discloses that the gel-forming fibers comprise at least one of spun sodium carboxymethylcellulose fibers, chemically modified cellulosic fibers (¶0062-0063), pectin fibers, alginate fibers, chitosan fibers, hyaluronic acid fibers, other polysaccharide fibers, or fibers derived from gums.
Regarding claim 23, Griesbach in view of Zafiroglu discloses the wound dressing of claim 1. Zafiroglu further teaches that the inextensible thread is stitched into the nonwoven substrate under tension, and that it is stitched with the same range of row and stitch spacing as the elastic thread (Col. 2, line 46 – Col. 3, line 8; Col. 4, lines 50-57). The George Washington University Museum and The Textile Museum defines a warp thread or yarn as one that is tightly stretched during the production of a woven an inelastic warp stitch formed of the inelastic thread or yarn.
Regarding claim 24, Griesbach in view of Zafiroglu discloses the wound dressing of claim 23. Zafiroglu further teaches that the inextensible stitching extends at an angle to the elastic stitching, and therefore has a longitudinal component (Figs. 1 and 2, feat. 20; Col. 2, lines 15-40). Therefore, Griesbach in view of Zafiroglu discloses that the inelastic warp stitch extends in the longitudinal direction.
Regarding claim 25, Griesbach in view of Zafiroglu discloses the wound dressing of claim 23. As discussed above, Zafiroglu teaches that the inextensible thread is stitched into the nonwoven substrate (Col. 2, line 46 – Col. 3, line 8). Merriam-Webster defines stitching to be “in-and-out movement of a threaded needle in sewing, embroidering or suturing”, implying that a stitch would have one portion on one side through a thickness of a layer and another portion on an opposite side of a thickness. Therefore, Griesbach in view of Zafiroglu discloses that the inelastic warp stitch passes through an entire thickness of the absorbent layer such that a first portion of the inelastic warp stitch is positioned on a first side of the absorbent layer and a second portion of the inelastic warp stitch is positioned on an opposite second side of the absorbent layer.
Claims 2 and 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Griesbach, III et al. (U.S. Patent Application No. 2003/0040691) in view of Zafiroglu (U.S. Patent No. 5,203,186) and in further view of Watt (U.S. Patent No. 2007/0225663).
Regarding claim 2, Griesbach in view of Zafiroglu discloses the wound dressing as claimed in claim 1. Griesbach in view of Zafiroglu does not disclose an adhesive layer overlying the absorbent layer on a surface furthest from the wound in use and extending beyond a periphery of the absorbent layer so as to secure the dressing to skin surround the wound.
Watt teaches a wound dressing (Fig. 1; ¶0006) comprising an adhesive layer (Fig. 1, feat. 3; ¶0076) overlying the absorbent layer (Fig. 1, feat. 4; ¶0076) on a surface furthest from the wound and extending beyond a periphery of the absorbent layer so as to secure the dressing to the skin surrounding the wound (Fig. 1; ¶0076) to facilitate attachment of the dressing to the skin (¶0076). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dressing disclosed by Griesbach in view of Zafiroglu so that it comprises an adhesive layer overlying the absorbent layer on a surface furthest from the wound in use and extending beyond a periphery of the absorbent layer so as to secure the dressing to skin surround the wound as taught by Watt in order to facilitate attachment to the skin.
Regarding claim 19, Griesbach in view of Zafiroglu discloses the wound dressing as claimed in claim 18. Griesbach in view of Zafiroglu does not disclose an adhesive layer overlying the absorbent layer and extending beyond a periphery of the absorbent layer
As discussed above, Watt teaches a wound dressing (Fig. 1; ¶0006) comprising an adhesive layer (Fig. 1, feat. 3; ¶0076) overlying the absorbent layer (Fig. 1, feat. 4; ¶0076) on a surface furthest from the wound and extending beyond a periphery of the absorbent layer so as to secure the dressing to the skin surrounding the wound (Fig. 1; ¶0076) to facilitate attachment of the dressing to the skin (¶0076). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dressing disclosed by Griesbach in view of Zafiroglu so that it comprises an adhesive layer overlying the absorbent layer and extending beyond a periphery of the absorbent layer as taught by Watt in order to facilitate attachment to the skin.
Claims 16, 17, 21, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Griesbach, III et al. (U.S. Patent Application No. 2003/0040691) in view of Zafiroglu (U.S. Patent No. 5,203,186) and in further view of Gladman et al. (U.S. Patent Application No. 2007/0042024).
Regarding claim 16, Griesbach in view of Zafiroglu discloses the wound dressing of claim 1. Griesbach discloses gel forming fibers but is silent with respect to whether or not the gel-forming fibers are configured to retain structural integrity on absorption of exudate.
Gladman teaches a material for a wound dressing (Abstract) that comprises gel-forming fibers that, upon the absorption of exudate, can either retain their structural integrity or lose their fibrous form and become a structureless gel (¶0015). Gladman teaches that wound dressings incorporating either type of fiber advantageously reduce the chance of adhering to the wound (¶0015). Therefore, it would have been prima facie gel-forming fibers are configured to retain structural integrity on absorption of exudate in order to reduce the chance of adhering to the wound as taught by Gladman.
Regarding claim 17, Griesbach in view of Zafiroglu discloses the wound dressing of claim 1. Griesbach discloses gel forming fibers but is silent with respect to whether or not the gel-forming fibers are configured to lose fibrous form and become a structureless gel upon absorption of exudate.
Gladman teaches a material for a wound dressing (Abstract) that comprises gel-forming fibers that, upon the absorption of exudate, can either retain their structural integrity or lose their fibrous form and become a structureless gel (¶0015). Gladman teaches that wound dressings incorporating either type of fiber advantageously reduce the chance of adhering to the wound (¶0015). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the claimed invention being made to modify the dressing disclosed by Griesbach in view of Zafiroglu so that gel-forming fibers are configured to lose fibrous form and become a structureless gel upon absorption of exudate in order to reduce the chance of adhering to the wound as taught by Gladman.
Regarding claim 21, Griesbach in view of Zafiroglu discloses the wound dressing of claim 18. Griesbach discloses gel forming fibers but is silent with respect to whether or not the gel-forming fibers are configured to retain structural integrity on absorption of exudate
As discussed above, Gladman teaches a material for a wound dressing (Abstract) that comprises gel-forming fibers that, upon the absorption of exudate, can either retain their structural integrity or lose their fibrous form and become a structureless gel (¶0015). Gladman teaches that wound dressings incorporating either type of fiber advantageously reduce the chance of adhering to the wound (¶0015). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the claimed invention being made to modify the dressing disclosed by Griesbach in view of Zafiroglu so that gel-forming fibers are configured to retain structural integrity on absorption of exudate in order to reduce the chance of adhering to the wound as taught by Gladman.
Regarding claim 22, Griesbach in view of Zafiroglu discloses the wound dressing of claim 18. Griesbach discloses gel forming fibers but is silent with respect to whether or not the gel-forming fibers are configured to lose fibrous form and become a structureless gel upon absorption of exudate.
As discussed above, Gladman teaches a material for a wound dressing (Abstract) that comprises gel-forming fibers that, upon the absorption of exudate, can either retain their structural integrity or lose their fibrous form and become a structureless gel (¶0015). Gladman teaches that wound dressings incorporating either type of fiber advantageously reduce the chance of adhering to the wound (¶0015). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the claimed invention being made to modify the dressing disclosed by Griesbach in view of Zafiroglu so that gel-forming fibers are configured to lose fibrous form and become a structureless gel upon absorption of exudate in order to reduce the chance of adhering to the wound as taught by Gladman.
Response to Arguments
This is in response to the arguments in Applicant’s Remarks, filed 10/18/2021.
Applicant’s arguments, see pages 7-9, with respect to the rejection of claims 1, 7, 13-18, and 20-25 under 35 U.S.C. 103(a) as being unpatentable over Griesbach in view of Evans, and the rejections of claims 2 and 19 in further view of Watt have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further search and consideration, new grounds of rejection have been made of claims 1, 7, 13-15, 18, 20, and 23-25 under 35 U.S.C. 103(a) as being unpatentable over Griesbach in view of Zafiroglu, of claims 2 and 19 in further view of Watt, and of claims 16, 17, 21, and 22 in further view of Gladman.
With respect to claim 13, applicant’s argument that Griesbach does not disclose that the elastic filaments fully recover as claimed is persuasive. Please note that the new grounds of rejection of claim 13 is that the disclosure of Griesbach renders the claimed elastic recovery obvious, and not that Griesbach discloses full recovery.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zafiroglu (U.S. Patent No. 5,623,888) discloses a nonwoven fabric incorporating elastic and inelastic stitches.
Structure (museum.gwu.edu/structure) discloses various definitions of textile structures.
Scheier (U.S. Patent No. 3,367,333) discloses a nonwoven incorporating stitching.
Tochacek et al. (U.S. Patent No. 5,308,673) discloses a stichbonded absorbent article.
Albrod et al. (U.S. Patent No. 6,555,730) discloses an over-stitched non-woven fabric.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781